internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------------------ ---------------------------------- --------------------------------- ------------------------------- -------------------------------- ------------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-165248-04 date june legend legend ------------------------------------ ----------------------- ----------- ---------- -------- ------------ ------------ --------------------- ------------------ -------------------------- -------------------------- --------------------------- ------------------- --------------------------------------------------------------- decedent spouse x a b c d date date date date date date museum ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------- ----------------------------------------------------------------------------------- dear ------------------------------------------- ---------------------------------------------- ------------------------------------------------- -------------------- --------------------------------------------------------------- conservancy probate_court state state law cite plr-165248-04 this letter is in response to a letter dated date and subsequent correspondence from your authorized representative requesting a ruling concerning the federal estate_tax consequences of the proposed reformation of a statutory elective share trust resulting from an election against a will into a qualified_charitable_remainder_trust in accordance with sec_2055 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died testate on date survived by spouse and two children decedent’s will was probated in state probate_court on date paragraph first of decedent’s will bequeaths tangible_personal_property primarily to decedent’s children and a charity museum with the remaining tangible_personal_property in equal shares to spouse and children who survive decedent to be divided among them as they may agree or if they do not agree as decedent’s executors determine in their absolute discretion paragraph second devises real_property to a charity conservancy paragraph third bequeaths certain partnership interests to decedent’s children paragraph fourth exercises a power_of_appointment in favor of decedent’s children paragraph fifth bequeaths the residue of decedent’s estate in equal shares to fourteen named charitable organizations and all of these organizations are described in sec_501 and sec_2055 within six months after probate on date spouse elected against decedent’s will in accordance with state law state law provides that the surviving_spouse of a deceased person within six months after the probate of the will of such deceased person may waive any provisions that may have been made in it for him or for her and if the deceased left issue surviving_spouse shall take one-third of the personal and one-third of the real_property except that if surviving_spouse would take real and personal_property in an amount exceeding twenty-five thousand dollars in value surviving_spouse shall receive in addition to that amount only the income during surviving spouse’s life of the excess of his or her share of such estate above that amount the personal_property to be held in trust and the real_property vested in him or her for life from the death of the deceased person subsequently within the nine-month period after decedent’s death on date spouse disclaimed spouse’s interest in decedent’s partnership interests and in certain items of tangible_personal_property which is passing_to_spouse as a result of spouse’s exercise of the right of election spouse certified in the disclaimer document that there has been no assignment conveyance encumbrance pledge transfer or other_disposition of the disclaimed property and spouse has not accepted any interest or any benefit from the disclaimed property as a result of spouse’s election against decedent’s will coupled with the disclaimer spouse is entitled to receive dollar_figurex outright the income_for_life from the excess of one-third of decedent’s real and personal_property over dollar_figurex and under state law the personal_property is to be held in trust and the real_property vested in spouse for life from the date of decedent’s death specifically spouse’s interest in decedent’s estate consists of dollar_figurex payable outright and a right to all income from one-third of decedent’s tangible plr-165248-04 personal_property a painting that was bequeathed to museum one-third of decedent’s real_estate bequeathed to conservancy and one-third of the residue of decedent’s gross_estate as reduced by the dollar_figurex payable outright decedent's united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on schedule m of the form_706 a qualified_terminable_interest_property qtip_election under sec_2056 was made with respect to the value of one-third of decedent’s tangible_personal_property one-third of decedent’s real_estate and one-third of the residue of decedent’s gross_estate as reduced by the dollar_figurex payable outright in accordance with spouse’s disclaimer under state law as a result of spouse’s election against the will coupled with the statutory trust does not qualify as a charitable_remainder_trust the parties spouse’s disclaimer the residue of decedent’s gross_estate as reduced by dollar_figurex is required to be held in trust statutory trust statutory trust does not include the tangible_personal_property bequeathed to museum museum and spouse agreed to share possession of the painting on a one-third two-third basis rather than convert it to an income producing asset statutory trust does not include the real_property bequeathed to conservancy conservancy and spouse have sold and entered into agreements to sell the real_property the statutory trust provides income to spouse for life with the remainder passing to the charitable organizations in accordance with paragraph fifth of decedent’s will charitable beneficiaries see cite propose to reform the statutory trust under sec_2055 to qualify as a charitable_remainder_unitrust under the proposed reformation the trustees are to pay spouse in each taxable_year of the trust spouse’s share of the unitrust percentage defined as an amount equal to five percent of the net fair_market_value of the assets held in trust determined annually on the first business_day of each taxable_year of the trust and is to be payable a to spouse and b in equal shares to the charitable beneficiaries provided however that the trustees may in their sole discretion adjust the allocation of the unitrust percentage between spouse and the charitable beneficiaries for purposes of the trust’s qualifying under sec_2055 the unitrust_amount is to be paid quarterly each taxable_year from income and to the extent income is not sufficient from principal in addition in determining the unitrust_amount the trustees are to prorate the same on a daily basis for a short taxable_year and for the taxable_year in which the payment period terminates further the proposed reformation provides that if in any year the net fair_market_value of the trust assets is incorrectly determined then within a reasonable period after the value is finally determined the trustees are to pay any remaining unitrust amounts in the case of an undervaluation or receive from the recipient in the case of an overvaluation an amount equal to the difference between the unitrust_amount properly payable and the unitrust_amount actually paid all assets passing to the trust as a result of spouse’s waiver of decedent’s will are considered the initial plr-165248-04 contribution no additional contributions may be made the obligation to pay the unitrust_amount is to commence with the date of death of decedent upon the death of spouse the trustees are to distribute the property then remaining in trust including any income which has been added to principal to the charitable beneficiaries on date decedent’s executors spouse and several charitable beneficiaries filed a complaint with state probate_court to reform statutory trust by substituting for its terms the proposed terms described above provided that such reformation be contingent upon the issuance of a private_letter_ruling from the internal_revenue_service that the reformed trust under sec_2055 will qualify as a charitable_remainder_unitrust on date state probate_court reformed the statutory trust in accordance with the complaint the executors of decedent’s estate request the following rulings the statutory trust is eligible for reformation under sec_2055 the proposed reformation will be a qualified_reformation within the meaning of sec_2055 the value of the charities unitrust_interest and remainder_interest in the reformed trust will be deductible under sec_2055 and the value of spouse’s unitrust_interest will be deductible under sec_2056 sec_2046 provides that disclaimers of property interests passing upon death sec_2518 provides that if a person makes a qualified_disclaimer with sec_2518 provides that a qualified_disclaimer means an irrevocable and are treated as provided in sec_2518 respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or sec_2055 provides that where an interest in property passes or has plr-165248-04 educational_purposes passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_664 provides that a charitable_remainder_unitrust is a_trust - a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a gratuitous transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_2055 provides that a deduction is allowed under sec_2055 with respect to any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if - plr-165248-04 i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest for which a deduction is allowable under sec_2055 sec_2055 defines the term qualified_interest to mean an interest sec_2055 provides in part that sec_2055 does not sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse of an event or contingency or the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed with respect to such interest - sec_2056 provides that where on the lapse of time on the occurrence a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy plr-165248-04 any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2056 the term charitable_beneficiary means any sec_2056 provides that if the surviving_spouse of the decedent is the only beneficiary of a qualified_charitable_remainder_trust who is not a charitable_beneficiary nor an esop_beneficiary sec_2056 will not apply to any interest in such trust which passes or has passed_from_the_decedent to the surviving_spouse beneficiary that is an organization described in sec_170 under sec_2056 the term qualified_charitable_remainder_trust means a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 described in sec_664 the charitable_remainder interest however is a reformable_interest within the meaning of sec_2055 because a deduction would have been allowable for the interest under sec_2055 but for the requirements of sec_2055 and as provided in sec_2055 a judicial proceeding was commenced to reform statutory trust on or before the ninetieth day after the last date including extensions for filing decedent’s estate_tax_return in this case the statutory trust did not qualify as a charitable_remainder_unitrust spouse elected against decedent’s will and subsequently filed a qualified_disclaimer see revrul_90_45 the parties propose to reform the statutory trust under sec_2055 to qualify as a charitable_remainder_unitrust the reformed trust contains qualified interests as defined in sec_2055 the present_value of the remainder_interest before reformation is c the present_value of the qualified_interest after the proposed reformation is d the change from the present_value of plr-165248-04 the pre-reformed interests to the present_value of the qualified interests after the proposed reformation is less than percent in addition the nonremainder interest in the trust before the reformation terminates at the same time as the nonremainder interest after the reformation further the reformation of the statutory trust will be effective as of date the date of decedent’s death the reformed trust will be a charitable_remainder_unitrust as described in sec_664 and as a result decedent’s estate will be entitled to a federal estate_tax charitable deduction under sec_2055 for the present_value of the remainder_interest passing to charitable beneficiaries further spouse is the only beneficiary under the reformed trust who is not a charitable_beneficiary assuming the reformed trust will qualify as charitable_remainder_unitrust under sec_664 the present_value of spouse's unitrust_interest under the reformed trust will qualify for the estate_tax_marital_deduction pursuant to sec_2056 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative each ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
